DETAILED ACTION
This detailed action is in response to the application filed on December 10, 2018, and any subsequent filings.
Claims 1-22 are subject to a restriction requirement.  Claims 1-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants' election without traverse of Claims 1-13 in the reply filed on March 2, 2021 is acknowledged.
Drawings
The drawings are objected to because they contain numerous instances of grayscale figures which are not permitted (see MPEP 608.02(VII)(B) (indicating rare instances where grayscale allowed that are not applicable to the instant drawings)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the "curved surface extending from the bottom portion of the chamber body along the inner surface of the chamber parallel to the fluid inlet tube, said curved surface terminating in a surface planar to a top portion of the fluid inlet port" as recited in Claim 5 and as described in the specification (Paragraphs 9,147 (hereinafter "Pr")).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 5, 9, and 12 are objected to because of the following informalities:  
In Claim 5, line 3, the recitation of "chamber" without "body" is not consistent with the recitation in Claim 1 from which the claim depends;
In Claim 9, lines 2 and 3, the use of English length units is not consistent with the use of metric units elsewhere in the claims; and, 
In Claim 12, a space appears before the last word of the claim and the period.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites the draw tube extending above the chamber body by a certain distance yet the specification only discloses the draw tube 503 extending above the bottom of the chamber body by a certain distance (Pr152,153).  Further, the drawings provide no specific distances or indicate that draw tube 503 extends above chamber body 501 (Figs. 5a, 5b).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the beveled opening being 180° opposite the fluid inlet port yet does not recite what part of the bevel has been used to measure the angle rendering the claim indefinite.
Claim 5 recites a curved surface parallel to the fluid inlet tube and emanating from the bottom of the chamber body and along the inner surface yet such spatial relationships are not illustrated in the drawings to allow a person of ordinary skill in the art to determine the structure and structural relationship claimed or the scope of the claim.
Claim 5 recites the limitation "inner surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites a surface planar top a portion of the fluid inlet port yet the specification and drawings to not indicate any such surface such that a person of ordinary skill in the art could determine the structure and structural relationship claimed or the scope of the claim.  The lack of definite structure prevents a search of the prior art based upon any recognizable technical features and limitations. 
Claim 6 recites the inlet fluid port opening being higher than the draw tube beveled opening without reciting what part of the bevel has been used to measure the height rendering the claim indefinite.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the cap and the structure in Claim 1 from which the claim depends.
Claim 13 recites the draw tube extending a set distance above the chamber yet the specification only discloses the draw tube 503 extending above the bottom of the chamber body by a set distance (Pr152,153) and the drawings offer no specific distances or that draw tube 503 even extends above chamber body 501 (Figs. 5a, 5b).  For purposes of examination, the claim will be interpreted as having a draw tube that extends within the chamber body.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6-8, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnell, et al., U.S. Patent No. 6,051,134 (hereinafter "Schnell").
Applicants' claims are directed towards a device.
Regarding Claims 1-4, 6-8, 12, and 13, Schnell discloses an arterial air capture chamber (Fig. 2, item 10, C4/L24-28), comprising a chamber body (Figs. 2, 3, item 12, C4/L24-28) having a top portion (Figs. 2-4, item 16, C4/L24-28) and a bottom portion (Figs. 2-4, item 15, C4/L24-28); a fluid inlet (Figs. 2-4, item 32, C4/L56-57) positioned on the bottom portion of the chamber body (Figs. 2-4), the fluid inlet upwardly extending from the bottom portion to form a fluid inlet tube (Figs. 2, 3, item 30b, C4/L56-57) terminating in a fluid inlet port (Fig. 3, item 38, C5/L13) disposed on an inner wall of the chamber body (Fig. 3 (note tube wall 30b is also an inner wall of the chamber body)), the fluid inlet port positioned at about a 90° turn relative to a fluid flow of the tube (Fig. 3 (note fluid flow arrows 42), C5/L10-12) and disposed tangential to a circle plane formed by a center axis of the chamber body (Fig. 3); and a fluid outlet (Figs. 2-4, item 34, C4/L58-60) positioned on the top portion of the chamber body (Fig. 3), the fluid outlet downwardly extending to form a draw tube (Figs. 2-4, item 30a, C4/L64-67) extending from a top portion of the chamber body to the bottom portion of the chamber body (Fig. 3); the draw tube terminating in a beveled opening (Fig. 3, item 40 (note bevel create by partition 36)), said beveled opening opposedly positioned on the draw tube at about 180° relative to the fluid inlet port (Fig. 3; see also 112(b) analysis above).
Additional Disclosures Included:  Claim 2: a spiral flow-inducing shelf flush to a bottom portion of the fluid inlet port, said spiral-flow inducing shelf disposed on the inner wall of the chamber on the circumference of the circle plane formed by the center axis of the chamber body, said shelf downwardly extending to the bottom of the chamber body (Fig. 3 (note lower surface of partition 36 induces spiral flow), C3/L48-54 (note spiral flow pattern)).  Claim 3: wherein the spiral flow-inducing shelf extends along the inner wall of the chamber on the circumference of the circle plane formed by the center axis of the chamber body (Fig. 3 (note position of lower surface of partition 36)).  Claim 4: an opposing shelf positioned at about 180° relative to the fluid inlet port and downwardly extending to the bottom portion of the chamber body (Fig. 3 (note upper surface of partition 36 is about 180° relative to fluid inlet port 38)).  Claim 6: wherein the opening of the fluid inlet port is positioned higher relative to the beveled opening of the draw tube (Fig. 3 (note position of inlet port 38 higher than portions of beveled opening 40); see also 112(b) analysis above).  Claim 7: wherein an inner surface of the bottom portion of the chamber body is a curved surface (C4/L23-27 (note cylindrical shape)).  Claim 8: wherein the arterial air capture chamber has an inner diameter of between 18 and 30 mm (C3/L43-45 (note spacing yields claimed diameter)).  Claim 12: a cap (Figs. 2-4, item 16, C4/L24-28); wherein the cap comprises a blood outlet port (Figs. 2-4 (note outlet 34 in cap 16)).  Claim 13: wherein the draw tube extends to a height of between 0 .1 and 0. 5 cm above the chamber body (Figs. 2-4 (note item 30a extends within the chamber body); see also 112(b) analysis above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schnell, et al., U.S. Patent No. 6,051,134 (hereinafter "Schnell").
Applicants' claim is directed towards a device.
Schnell discloses the arterial air capture chamber of Claim 1 except wherein a distance between a center axis of the draw tube and the center axis of the chamber body is between 0.04 inches and 0.20 inches.
Schnell further discloses horizontal fluid between the outlet and inlet (C2/L29-33) and various chamber body volumes (C1/L54-55, C2/L19-24) and that the dimensions of the chamber can vary (C3/L13-24).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust the dimensions of the arterial air capture chamber disclosed by Schnell because, according to Schnell, the chamber dimensions allow for horizontal flow which allows bubbles to migrate to the top of the chamber body (C2/L33-35) such that the dimension would be determined by routine experimentation.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schnell, et al., U.S. Patent No. 6,051,134 (hereinafter "Schnell") in view of Strauss, et al., U.S. Patent No. 5,837,905 (hereinafter "Strauss").
Applicants' claims are directed towards a device.
Regarding Claim 10 and 11, Schnell discloses the arterial air capture chamber of Claim 1 except  wherein the chamber body is constructed from a PVC or polycarbonate material.
Strauss also relates to an arterial flow device and discloses a chamber constructed from a PVC or polycarbonate material (C15/L11-14).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct the chamber body disclosed by Schnell using the material disclosed by Strauss because, according to Strauss, the material is clear which provides for convenient observation of blood flow (C15/L15-17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK ORME/Primary Examiner, Art Unit 1779